Citation Nr: 0910447	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1946 to 
September 1947, and from October 1947 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The record is replete with evidence that the Veteran lives in 
Florida during winter months and travels out of state during 
summer months.  The Veteran was scheduled for a compensation 
and pension (C&P) examination to be held in June 2006.  
Before the time for the examination, the Veteran contacted VA 
to say that he would be away from Florida at that time and he 
asked that the examination be rescheduled after he would 
return to Florida in early October 2006.  The RO issued a 
July 2006 supplemental statement of the case, pointing out 
that evidence expected from the cancelled June 2006 
examination, which might have been material to the outcome of 
the claim, could not be considered, and the claim was denied.  
After returning to Florida, the Veteran called VA about 
rescheduling the C&P examination and he sent a confirming 
letter to the RO.  

When, without good cause, a claimant fails to report for a VA 
examination, the regulations provide that his or her claim 
will be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2008).  Here, however, the record shows that the 
Veteran contacted VA in a timely fashion and explained that 
he would not be in the state at the time the examination was 
scheduled and he informed VA when he would be returning to 
Florida.  Having demonstrated good cause for failure to 
report to the scheduled examination, a remand is necessary 
for the purpose of providing the Veteran with a C&P 
examination.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  The record contains medical opinions from two 
physicians.  In November 2004, Dr. Starkman provided a letter 
that the Veteran was his patient and had been diagnosed with 
arthritis, which may be due to cold weather.  He did not 
provide any clinical records or rationale, nor did he 
identify which joints were affected.  In December 2005, Dr. 
Randall provided a letter that she had examined the Veteran, 
found that he had obvious arthritic changes in hands, knees, 
and ankles felt due to being exposed to cold weather while 
serving in the military, and prescribed medication that he 
was taking on a daily basis.  

VA recognizes that numerous conditions, including arthritis 
or other bone abnormalities, can be the chronic effects of 
cold exposure.  See Veterans Benefits Administration Manual 
M21-1MR, part III, Subpart iv, Chapter 4, Section E (Manual) 
(injury due to exposure to extremely cold temperatures causes 
structural and functional disturbances of small blood 
vessels; cells; nerves; skin, and bone, and that the physical 
effects of exposure may be acute or chronic, with immediate 
or latent manifestations).  For purposes of VA compensation, 
however, a diagnosis of arthritis must be supported by X-ray 
evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Neither physician referred to any X-ray evidence in 
making a diagnosis.  As a result, a C&P examination is 
necessary to determine whether the Veteran has a current 
diagnosis of arthritis supported by X-ray evidence.  

In an October 2006 letter to VA, the Veteran pointed out that 
he had had X-rays taken that day to support his claim.  That 
October 2006 VA X-ray report should be obtained and 
associated with the claims folder.  And since the Veteran 
obtains medical treatment in several states, and since the 
most recent medical treatment records in the claims folder 
date from January 2005, the RO/AMC should contact the Veteran 
and ask him to identify any X-ray or other treatment records 
relating to his arthritis claim and then make arrangements to 
obtain those records.  

Although the Veteran's physicians provided medical opinions 
that the Veteran's arthritis is related to his exposure to 
cold during service, there is very little evidence in the 
record as to the Veteran's exposure to cold during service in 
Korea.  The Veteran, himself, provided no details as to where 
and when he was exposed to extreme cold.  Indeed, there is no 
evidence as to the dates during which the Veteran served in 
Korea.  The DD Form 214 that covers the period of the Korean 
Conflict is not in the claims folder.  In the Veteran's 
service treatment records, there is a February 1953 entry 
showing treatment for the Veteran's right eye at a battalion 
aid station.  And the Veteran submitted a copy of a DA Form 
1577 (Authorization of Issuance of Awards) showing that he is 
authorized to wear the Republic of Korea Presidential Unit 
Citation Badge.  The RO requested the Veteran's personnel 
file, but only four documents were in the folder, none of 
which covers the period of the Korean Conflict.  Thus, the 
RO/AMC needs to develop the case as to the extent the Veteran 
was exposed to extreme cold during service.  In this regard, 
the Veteran should be contacted and asked to provide any 
evidence in his possession with respect to this issue.  

After the development is completed, the RO/AMC should make 
arrangements for the Veteran to have appropriate C&P 
examination(s).  As discussed above, the examiner should 
determine whether the Veteran has a current diagnosis of 
arthritis, supported by X-ray evidence, and if so, whether 
that diagnosed disability is a residual of cold exposure 
during the Veteran's active military service.  The examiner 
should provide a rationale for his or her opinion and if that 
opinion differs from any other in the claims folder, provide 
an explanation of how, and why, the examiner's opinion is 
different. 

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
treatment facilities where he was treated 
for arthritis since 2004 and make 
arrangements to obtain any identified 
records.  The records obtained should 
include the Veteran's October 2006 VA 
X-ray report, as well as records from the 
Philadelphia, Orlando, and Key West VA 
treatment facilities dated since 2004.  

2.  Make arrangements to obtain records 
relevant to the extent to which the 
Veteran was exposed to extreme cold during 
service.  In this regard, the Veteran 
should be asked to provide any evidence he 
has (such as military documents, letters 
written while in Korea, statements by 
fellow soldiers, his own personal 
statement, etc.) regarding when and where 
he was exposed to cold during service.  
Another attempt should be made to obtain 
the Veteran's complete personnel records, 
especially those relating to the period of 
the Korean Conflict (June 27, 1950, to 
January 31, 1955), to determine when and 
where the Veteran was stationed in Korea.  
All efforts to obtain this information 
should be fully documented in the claims 
folder.  

3.  Only after the above development has 
been completed, make arrangements for the 
Veteran to be given appropriate 
examination(s) to determine whether he has 
a current diagnosis of arthritis supported 
by X-ray evidence, and if so, whether that 
disability is the residual of a cold 
injury during service.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  The examiner 
should be informed that the record 
contains medical opinions (including the 
November 2004 opinion by Dr. Starkman and 
December 2005 opinion by Dr. Randall) on 
the etiology of the Veteran's arthritis.  
Any indicated studies should be performed.  
The Veteran's complete history of cold 
exposure and symptoms since service should 
be obtained.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Is there a current diagnosis of 
arthritis supported by X-ray evidence, and 
if so, for which joints?  

(b) For each such diagnosis, is it at 
least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's diagnosed arthritis is 
related to his military service?  

(c) If the examiner's etiological opinion 
differs from any other etiological 
opinions (including the November 2004 
opinion by Dr. Starkman and December 2005 
opinion by Dr. Randall) in the record, the 
examiner should explain how and why the 
examiner's opinion is different.  

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


